DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendment and Remarks filed May 25, 2022 wherein claims 1-6 and 8-11 were amended, claim 7 was canceled and new claims 12-15 were added.
Claims 1-6 and 8-15 are pending and have been examined.
In view of the claim amendments, the previous claim objection and Section 112 rejections are withdrawn as moot. 
Please see the Section 103 rejections below necessitated by the amendment to claim 1 and the addition of new claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2022 has been considered.  It is noted however, that the Official Communication issued in corresponding Japanese Patent Application No. 2018-214315 was not considered as the IDS failed to provide a concise English language explanation of the document.  MPEP Section 609.04(a).III.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6, 8-12 and 14 are rejected under 35 U.S.C. 103 as obvious over Sato et al., US 3,396,452 (hereafter Sato) in view of Toyota Motor Corp., JPH0574931 (hereafter Toyota), published March 26, 1993, made of record by Applicant, and discussed with reference to the attached human translation requested by Applicant.

Regarding claims 1, 8 and 9, Sato discloses methods of manufacturing a plurality of plate members by breaking a base material for plate members into segments (Abstract of the Disclosure at col. 1, lines 15-22; Figs. 1-4; and col. 2, lines 53-63 directed to Fig. 4, disclosing breaking of a scribed semiconductor wafer at scribe lines (i.e., base material that is in the form of a plate – i.e., a flat, thin piece of material; see col. 5, lines 17-31 also teaching the base may be another material such a glass, quartz or similar brittle material), thus teaching breaking a larger “plate” into smaller pieces  or “plate members.” 
Regarding the step of preparing a base material for plate members having a first principal surface and a second principal surface opposed to each other, Sato at Figs. 1-4 teaches known methods of breaking semiconductor wafers (col. 1, line 25 to col. 2, line 63).  With particular reference to Figs. 1 and 4, each of these methods is performed on a wafer 1 (i.e., base material), illustrated as a round plate that is broken into elementary pieces 4 (i.e., plate members).  Implicit in such teaching is the preparation of the semiconductor material into the illustrated round and thin plate form.   With reference to Fig. 4, the plate 1 (i.e., base material) has opposing, flat, outer surfaces understood as first and second principal surfaces.  
Regarding the step of forming a breaking groove in the first principal surface of the base material for plate members, see Figs. 1 and 4 and scribe lines 5 used for breaking the wafer 1 into pieces 4 (i.e., breaking grooves) and disclosure of forming the scribe lines at col. 2, lines 18-23 (that applies to the embodiments illustrated in each of the Figs. 1-4).
Regarding the steps of bonding a support film to the second principal surface of the base material for plate members and bonding an adhesive film to the first principal surface of the base material for plate members to cover the first principal surface of the base material, Sato discloses sandwiching the wafer 1 between a pair of plastic films 2 and 3 (col. 2, lines 18-23) and that after the wafer is broken into elementary pieces 4, the pieces are still held together by the plastic films 2 and 3 (col. 2, lines 24-27).  Thus, Sato discloses its films 2 and 3 provide both support and adhesion (i.e., bonding) to the wafer, and also adhesion (bonding) between the films.  Therefore,  film 2 and film 3 are each understood as being a support film and also being an adhesive film.
Regarding the step of breaking the base material for plate members into segments along the breaking groove by pressing, through the support film and with the adhesive film bonded to the base material for plate members, a region of the base material for plate members where the breaking groove is formed, see Fig. 4 and Sato disclosure at col. 2, lines 53-63 of the wedge or cylindrical bar 11 being applied against (i.e., by pressing) the back of the sandwiched wafer 1, through the film 3, while the wafer is still attached to the film 2, the pressing performed along each scribe line 5 (i.e., region where braking groove is formed) to break the wafer into pieces 4 (see Fig. 4).  
Regarding the new claim 1 limitation, formerly in claim 7, Sato is silent as to whether its adhesive support films are self-adhesive.  Sato is also silent as to whether an adhesive layer is provided on a surface of the support film and then used to bond the second principal surface of the base material (claim 8), or whether one of the adhesive support films has an adhesive strength lower than the other film (claim 9).
Toyota teaches a method of separating a plate-shaped integrated circuit wiring board into an aggregate of smaller boards using a process wherein opposite sides of the board are bonded to and sandwiched between flexible, supportive adhesive sheets prior to a pressing step that breaks and separates the board into smaller segments (paras [0001] and [0005]-[0006]).   At para [0007] Toyota teaches an embodiment wherein adhesive sheets 10 and 11 are used in which adhesiveness of sheet 11  decreases under ultraviolet radiation and exhibit an adhesive strength of about 860 g/25 mm before ultraviolet radiation and an adhesive strength of about 10 g/25 mm after irradiation.  Thus, both before and after irradiation, the flexible adhesive sheet 11 of Toyota exhibits adhesiveness.  Thus, Toyota teaches an adhesive sheet with “self-adhesiveness” required by claim 1.  
Toyota also teaches a combination of a flexible adhesive sheet 10 with a support 12 at para [0008] (claim 8).  Toyota further teaches at para [0010] that an adhesive sheet of Toyota may have an adhesive strength that drops over time as compared with the other adhesive sheet; and further teaches either the use of two adhesive sheets to sandwich the board, one of which has a lower adhesive strength than the other (claim 9), thus teaching the use of two self-adhesive sheets on either side of the board.  
Toyota teaches the different combinations of adhesive sheets provide the advantage of the peeling off of one of the support sheets while the small, cut substrates are in a state of still being adhered to the other adhesive sheet (para [0010]).  Toyota further teaches such is advantageous because the small substrates are desirably secured to one adhesive sheet so as to improve productivity in a later process (para [0011]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Sato to include the use of the various self-adhesive sheet combinations as taught by Toyota, in order to advantageously customize the process of separating plate members to provide one adhesive sheet with lower adhesive strength than the other sheet (either by choice of the self-adhesive material, or by use of an adhesive layer that may be weakened by irradiation after the pressing/separating process) such that, after the separating process, one of the sheets may be peeled away and removed while the individual plate members remain secured on the other adhesive sheet.

Regarding claims 2 and 3, see Fig. 1 of Sato illustrating scribe lines 5 (i.e., breaking grooves) intersecting each other at right angles.  With reference to Fig. 4 and col. 2, lines 53-63,, the wedge 11 necessarily breaks along one scribe line at a time, thus performing the steps of breaking the wafer (base material) into separate parts, the pieces 4, along a first breaking groove and a second breaking step of breaking, after the first breaking step, the wafer base material for plate members into separate pieces 4 along the second breaking groove (see Fig. 4 illustrating the successive breaking into pieces 4 and a remainder of the wafer not yet separated at scribe lines (grooves) 5.

Regarding claim 4, see Sato Fig. 4 pressing member 11 that is described as a wedge or bar at col. 2, lines 53-63, thus disclosing pressing with a linear member in parallel with the top surface of the wafer 1.  

Regarding claim 6, as illustrated in Figs. 1 and 4 of Sato, both the support/adhesive films 2,3 of Sato have a larger area, in plan view, than either of the opposing surfaces of the wafer 1 (i.e., base material) and Fig. 4 illustrates direct contact covering between respective films and respective opposing wafer surfaces.  

Regarding claim 10, Sato does not explicitly teach the use of its process for breaking wavelength conversion members in which phosphor particles are dispersed in an inorganic matrix recited in claim 10.  However, as discussed in the rejection of claim 1 above, Sato teaches its process may be used for materials other than silicon wafers, including “glass or quartz and similar brittle material” (col. 5, lines 17-31).  The inorganic material of the invention can be a glass (para [0033] of the publication of the application).  Sato teaches glass or quartz substrates, thus the only difference between Sato and the application is the inclusion of phosphor particles. 
It would have been obvious to one having ordinary skill in the art at the time of effective filing the claims of the invention to also use the method of Sato/Toyota on a glass substrate having phosphor particles, since the specification contains no disclosure of either the critical nature of this requirement or any unexpected results arising therefrom, and as such this requirement would be arbitrary and therefore obvious.  Applicant must show that this requirement is critical. In re Woodruff, 16 USPQ 2d 1934. 

Regarding claim 11, Sato discloses a laminate for use in manufacturing a plurality of plate members by breaking a base material for plate members into segments (Figs.1- 4; col. 2, lines 18-63 disclosing a laminate made of layer 1, 2 and 3; a laminate is understood as a structure made of layers that are fixed together; Sato discloses that even when the layer 1 is separated into pieces 4, the structure is “held together” by the plastic films 2 and 3 (col. 2, lines 24-26). 
With particular reference to Figs. 1 and 4, the laminate of Sato includes: a wafer 1 that is subsequently separated into pieces 4 (i.e., base material for plate members; see also col. 5, lines 17-31 teaching the base of Sato may be another material such a glass, quartz or similar brittle material (also plates), the wafer (base material) having a first principal surface and a second principal surface opposed to each other (see Fig. 4 illustrating flat, opposing, outer surfaces of the wafer 1) and provided with scribe lines 5 (i.e., breaking groove in the first principal surface);  a film 3 contacting the second principal surface of the wafer 1 and a film 2 contacting the first principal surface of the wafer 1 that covers such surface.  Sato discloses sandwiching the wafer 1 between the pair of plastic films 2 and 3 (col. 2, lines 18-23) and that after the wafer is broken into elementary pieces 4, the pieces are still held together by the plastic films 2 and 3 (col. 2, lines 24-27).  Thus, Sato discloses its films 2 and 3 provide both support and adhesion (i.e., bonding) to the wafer, and also adhesion (bonding) between the two films.  Therefore each of films 2 and 3 are a support film and an adhesive film bonded to the wafer outer surfaces.
Regarding the new claim 11 limitation, Sato is silent as to whether its adhesive support films are self-adhesive.  
Toyota teaches a method of separating a plate-shaped integrated circuit wiring board into an aggregate of smaller boards using a process wherein opposite sides of the board are bonded to and sandwiched between flexible, supportive adhesive sheets prior to a pressing step that breaks and separates the board into smaller segments (paras [0001] and [0005]-[0006]).   At para [0007] Toyota teaches an embodiment wherein adhesive sheets 10 and 11 are used in which adhesiveness of sheet 11  decreases under ultraviolet radiation and exhibit an adhesive strength of about 860 g/25 mm before ultraviolet radiation and an adhesive strength of about 10 g/25 mm after irradiation.  Thus, both before and after irradiation, the flexible adhesive sheet 11 of Toyota exhibits adhesiveness, teaching an adhesive sheet  with “self-adhesiveness” required by claim 11.  
Toyota also teaches a combination of a flexible adhesive sheet 10 with a support 12 at para [0008] (claim 8).  Toyota further teaches at para [0010] that an adhesive sheet of Toyota may have an adhesive strength that drops over time as compared with the other adhesive sheet; and further teaches either the use of two adhesive sheets to sandwich the board, one of which has a lower adhesive strength than the other, thus teaching the use of two self-adhesive sheets on either side of the board.  Toyota teaches the different combinations of adhesive sheets provide the advantage of the peeling off of one of the support sheets while the small, cut substrates are in a state of still being adhered to the other adhesive sheet (para [0010]).  Toyota further teaches such is advantageous because the small substrates are desirably secured to one adhesive sheet so as to improve productivity in a later process (para [0011]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the laminate of Sato to include any of the various self-adhesive sheet combinations as taught by Toyota, in order to advantageously customize a plate separation process to provide one adhesive sheet with lower adhesive strength than the other sheet (either by choice of the self-adhesive material, or by use of an adhesive layer that may be weakened by irradiation after the pressing/separating process) such that, after the separating process, one of the sheets may be readily removed while the individual plate pieces remain secured on the other adhesive sheet.

Regarding claims 12 and 14, as stated in the rejections of claim 1 and 11 above, Toyota teaches an embodiment wherein adhesive sheets 10 and 11 are used in which the adhesiveness of sheet 11 decreases under ultraviolet radiation and exhibits an adhesive strength of about 860 g/25 mm before ultraviolet radiation and an adhesive strength of about 10 g/25 mm after irradiation (para [0007]).  Thus during a point in time of a separating process, after a plate is divided into plate members, an adhesive sheet of Toyota exhibits an adhesive strength falling within the recitations of claims 12 and 14 of being not more than 100 g/25 mm. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato/Toyota as applied to claims 1 and 4 and further in view of Mitsuboshi Diamond IND CO LTD, JP2014083821, published May 12, 2014 (hereafter Mitsuboshi) and discussed with reference to the machine translation thereof.
Sato teaches a support member in the form of a resilient base 10 (Fig. 4 and col. 2, lines 53-63) that necessarily provides a counter pressure against the wafer 1 sandwiched between the films 2 and 3 when the wedge or cylindrical bar 11 presses downwardly against the sandwiched wafer as illustrated in Fig. 4.  Sato is silent as to a support member having a slit.
Mitsuboshi teaches a method and apparatus for segmenting a substrate made of a brittle material such a glass, silicon, alumina or ceramic, to produce smaller products, such as chips (para [0001]).  In a method and apparatus of Mitsuboshi, a blade is used to press the substrate along a scribe line (i.e., breaking groove) and a support feature 4 (or 14) on a side of the substrate opposite the blade 6 (or 15) is described as a pair of receiving blades arranged at a position to push up on adhesive film holding the brittle material at the time of breaking (para [0007], and see Figs. 2-4 illustrating the pair of support features 4 that form a slit there-between (paras [0014]-[0018]).  Mitsuboshi teaches its arrangement and method provides an improved 3-point bending moment for breaking the substrate, resulting in a high-quality product without chipping (paras [0018]-[0020]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Sato/Toyota by replacing the resilient base 10 of Sato with the pair of support features 4 having a slit there-between taught in Mitsuboshi for the advantages taught in Mitsuboshi, including a resulting higher quality product without chipping.   

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato/Toyota as applied to respective claims 1 and 11 and further in view of Larson, US 2013/0295311 (hereafter Larson).
Regarding the new limitation in both claims 13 and 15 that the adhesive film is made of polyvinyl chloride (PVC), Sato is silent as to materials for its plastic films.  Toyota teaches its adhesive sheet may be made from a material that can be irradiated with ultraviolet rays to weaken the adhesive strength of the sheet (para [0008]).  It is known in the art of dicing to use dicing tapes made from PVC.  For example, Larson teaches an example wherein materials were tested for dicing using a UV sensitive, PVC dicing tape (para [0106]).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method and laminates of Sato/Toyota to use a PVC UV sensitive tape, such as the one taught in the example in Larson, as a predictable, adequate adhesive sheet, useful for temporarily holding of the structures of Sato/Toyota.   It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007). 
Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive.
As requested by Applicant, a human translation of Toyota has been provided and applied against the claims. However, even though Toyota does not explicitly disclose “pressure sensitive” adhesive sheets, the disclosure in Toyota clearly teaches adhesive sheets that are “self” adhesive.  As discussed in the rejection of claim 1 above, and also relied upon in the first office action (with reference to the machine translation provided by Applicant in the IDS of January 26, 2021), the para [0010] Toyota teaching, for example, describing embodiments using adhesive sheets on either side of a board having different adhesive strengths so that there is the ability to peel off only one adhesive sheet while the small substrates remain adhered to the other adhesive sheet, implicitly describes both sheets as having “self-adhesiveness.”   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746